


109 HR 5824 IH: To authorize the Secretary of Labor to award a grant to

U.S. House of Representatives
2006-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5824
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2006
			Ms. Hart introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To authorize the Secretary of Labor to award a grant to
		  the Manchester Bidwell Corporation to improve, expand, and replicate the arts
		  and technology education centers operated by such corporation.
	
	
		1.Short titleThis Act may be cited as the
			 Manchester Bidwell Center for Arts and Technology Act.
		2.Grant to
			 Manchester Bidwell Corporation
			(a)In
			 generalThe Secretary of
			 Labor is authorized to award a grant to the Manchester Bidwell Corporation, a
			 nonprofit organization incorporated in the State of Pennsylvania, to improve,
			 expand, and replicate the arts and technology education centers operated by
			 such corporation.
			(b)ActivitiesThe
			 Manchester Bidwell Corporation may use the grant awarded under this Act to
			 conduct any of the following activities:
				(1)Development of a business plan to replicate
			 at other locations in the United States the arts and technology education
			 centers modeled after the Manchester Bidwell Corporation in Pittsburgh,
			 Pennsylvania.
				(2)Implementation of the business plan
			 developed under
			 paragraph (1) at locations in the United
			 States where there is an interest in establishing arts and technology education
			 centers similar to the arts and technology education centers operated by the
			 Manchester Bidwell Corporation in Pittsburgh, Pennsylvania; and
				(3)any other
			 activities the Secretary determines to be appropriate.
				(c)Matching
			 requirementIn order to be
			 eligible to receive the grant described in
			 subsection (a), the Manchester Bidwell
			 Corporation shall provide matching funds from non-Federal sources (in cash or
			 in kind), in an amount equal to or greater than the Federal funds received in
			 accordance with
			 subsection (a), to carry out the activities
			 supported by the grant.
			3.Authorization of
			 AppropriationsThere is
			 authorized to be appropriated in the aggregate $6,000,000 for fiscal years 2007
			 through 2009, to carry out this Act.
		
